Hill, J.
Where a wife brought suit for divorce and alimony and the court awarded alimony in a certain sum, which the husband failed to pay, and he was cited to appear and show cause why he should not be adjudged in contempt in failing to pay the alimony awarded, the only issue being one of fact, he averring that he was rumble to pay the amount of alimony, the judgment of the trial court, ordering the defendant to pay $90 alimony and $70 attorney’s fees, and upon default thereof within five days to be placed in jail as for contempt until the amounts are paid, will not be controlled by this court unless it appears that there is no evidence to support the finding that the defendant was in contempt. Greenway v. Greenway, 147 Ga. 503 (94 S. E. 885). We can not say *292Uial tbo finding oí tlie trial judge was not supported by evidence, where it appears that the defendant owned an automobile and certain household furniture, a.nd that he was a good salesman, having previously received $190 per month as a traveling salesman, and had been olfered a job commencing the 15th of the month following.
No. 7383.
March 18, 1930.
E. L. Stephens and T. E. Hightower, for plaintiff in error.
J. S. Adams, contra.

Judgment affirmed.


All Hie Justices concur, except Russell G. J., disenling.